EXHIBIT 10.1

 

ALIGN TECHNOLOGY, INC.

 

RESALE RESTRICTION AGREEMENT

 

This RESALE RESTRICTION AGREEMENT (the “Agreement”) with respect to certain
stock options issued under the Align Technology, Inc. 2001 Incentive Plan (the
“Plan”) is made by and between Align Technology, Inc., a Delaware corporation
(the “Company”) and [EXECUTIVE] (the “Executive”).

 

WHEREAS, the Board of Directors decided, effective October 6, 2005, to
accelerate unvested stock options with an exercise price greater than $7.10 per
share (the “Accelerated Options”);

 

WHEREAS, Executive has been granted one or more options that constitute
Accelerated Options (“Executive Accelerated Options”);

 

WHEREAS, the Company and Executive wish to impose certain resale restrictions on
the shares (the “Shares”) underlying the Executive Accelerated Options on the
terms and conditions contained herein.

 

NOW, THEREFORE, it is agreed as follows:

 

1.               Executive acknowledges that he or she has reviewed this
Agreement in full.

 

2.               Executive agrees to refrain from selling, transferring,
pledging, or otherwise disposing of any Shares acquired upon the exercise of the
Executive Accelerated Options until the date on which the exercise would have
been permitted under such options’ pre-acceleration vesting terms set forth in
the applicable options agreement(s) between Executive and the Company relating
to the Executive Accelerated Options (the “Option Agreements”) or, if earlier,
Executive’s last day of employment or upon a “change of control” as defined in
the employment agreement between Executive and the Company (the “Employment
Agreement”) and/or the Plan.

 

3.               Executive represents and warrants that he or she has full power
to enter into this Agreement.

 

4.               This Agreement, the Option Agreements, the Plan and the
Employment Agreement constitute the entire agreement of the parties with respect
to the subject matter hereof and supersede in their entirety all prior
understandings and agreements of the Company and Executive with respect to the
subject matter hereof, and may not be modified except by means of a writing
signed by the Company and Executive.

 

5.               This Agreement shall be binding upon the Company and Executive
as well as the successors and assigns (if any) of the Company and Executive.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered on the date set forth below.

 

October    , 2005

ALIGN TECHNOLOGY, INC.

 

 

 

 

 

 

 

Name:

 

Title:

 

 

 

EXECUTIVE

 

 

 

 

October    , 2005

 

 

[EXECUTIVE]

 

--------------------------------------------------------------------------------